J-A26036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICIA ARLENE CARDINI                         :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    CHARLES ARTHUR CARDINI                          :
                                                    :
                       Appellant                    :   No. 1187 EDA 2022

                   Appeal from the Order Entered April 4, 2022
     In the Court of Common Pleas of Monroe County Civil Division at No(s):
                                010381-CV-2004,
                                 1249-DR-2004


BEFORE: BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED DECEMBER 19, 2022

        Charles Arthur Cardini (Husband) appeals from the order entered in the

Court of Common Pleas of Monroe County (trial court) denying his petition for

special relief seeking discovery based on the changed financial circumstances

of his former wife, Patricia Arlene Cardini (Wife), in the 14 years since the

entry of their final Divorce Decree. We affirm.

                                               I.

        The relevant facts and procedural history of this case are as follows.

The parties were married in October 1990 and separated in October 2004. At

the time of separation, Husband was employed by the United Parcel Service

(UPS) as a mechanic and Wife worked as a secretary for the Pocono Mountain

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A26036-22


School District. Wife filed a complaint in divorce on December 23, 2004, and

sought equitable distribution of the parties’ marital assets. The Divorce Master

held a hearing in June 2006 at which both parties were represented by

counsel. The trial court adopted the Master’s recommendation that it award

55% of the marital portion of Husband’s UPS pension and 401(k) retirement

plan to Wife and entered a final Divorce Decree on September 27, 2006.

      In the years following the divorce, Husband continued working for UPS,

while Wife obtained employment as an administrative assistant in New York

City. Upon learning of Wife’s change in employment, Husband, in April 2021,

sought modification of the equitable distribution award.       He averred that

discovery proceedings were necessary because Wife “has been employed as

an administrative assistant by Fiduciary Trust International [in New York City]

for at least the last seven (7) years.” (Petition, 4/13/21, at 2). Husband also

contended that modification of the September 2006 order may be warranted

“given the significant likelihood that [Wife] is now earning a substantially

higher salary and is eligible for significantly greater retirement benefits.”

(Id.). Wife filed a response acknowledging that she had obtained employment

as an administrative assistant in New York City and asserting that this change

is not a basis for modification of the equitable distribution award.

      The trial court denied Husband’s request for discovery and his request

for special relief because reopening of the final equitable distribution decree,

entered 14 years earlier, would be inappropriate. It noted that the Master


                                     -2-
J-A26036-22


analyzed all of the factors enumerated in Section 3502 of the Divorce Code 1

in determining the appropriate distribution of Husband’s pension plan between

____________________________________________


123 Pa.C.S. § 3502(a) governs the equitable division of marital property and
provides as follows:

       (a) General rule.─Upon the request of either party in an action
       for divorce or annulment, the court shall equitably divide,
       distribute or assign, in kind or otherwise, the marital property
       between the parties without regard to marital misconduct in such
       percentages and in such manner as the court deems just after
       considering all relevant factors. The court may consider each
       marital asset or group of assets independently and apply a
       different percentage to each marital asset or group of assets.
       Factors which are relevant to the equitable division of marital
       property include the following:

              (1) The length of the marriage.

              (2) Any prior marriage of either party.

             (3) The age, health, station, amount and sources of income,
       vocational skills, employability, estate, liabilities and needs of
       each of the parties.

             (4) The contribution by one party to the education, training
       or increased earning power of the other party.

             (5) The opportunity of each party for future acquisitions of
       capital assets and income.

             (6) The sources of income of both parties, including, but not
       limited to, medical, retirement, insurance or other benefits.

             (7) The contribution or dissipation of each party in the
       acquisition, preservation, depreciation or appreciation of the
       marital property, including the contribution of a party as
       homemaker.

              (8) The value of the property set apart to each party.
(Footnote Continued Next Page)


                                           -3-
J-A26036-22


the parties. (See id. at 7). Moreover, nothing in the petition alleged that the

terms of the equitable distribution could not be carried out. Husband timely

appealed and he and the trial court complied with Rule 1925. See Pa.R.A.P.

1925(a)-(b).

                                               II.

       On appeal, Husband challenges the trial court’s denial of his petition for

special relief by contending discovery is necessary to assess Wife’s

substantially changed circumstances since entry of the 2006 equitable

distribution award. Husband maintains that the Master’s recommendation was

“based on the very meager income generated by [Wife] in 2005 as a secretary

in a rural public school district” and he relies on our Supreme Court’s decision


____________________________________________




            (9) The standard of living of the parties established during
       the marriage.

             (10) The economic circumstances of each party at the time
       the division of property is to become effective.

             (10.1) The Federal, State and local tax ramifications
       associated with each asset to be divided, distributed or assigned,
       which ramifications need not be immediate and certain.

             (10.2) The expense of sale, transfer or liquidation
       associated with a particular asset, which expense need not be
       immediate and certain.

            (11) Whether the party will be serving as the custodian of
       any dependent minor children.

23 Pa.C.S. § 3502(a)(1)-(11).


                                           -4-
J-A26036-22


in Wagoner v. Wagoner, 648 A.2d 299 (Pa. 1994), to argue that remand is

necessary.2

        Notwithstanding that the Divorce Code includes no provision for

modification of a final equitable distribution decree, the trial court has

authority to grant special relief concerning a final award where the equitable

distribution cannot be effectuated and fairness dictates a reexamination of the

circumstances relating to division of the parties’ marital property.             See

Johnson v. Johnson, 864 A.2d 1224, 1228-29 (Pa. Super. 2004); see also

Pa.R.C.P. 1920.43(a) (providing for the grant of special relief).3 The grant of

special relief under Rule 1920.43 is appropriate under circumstances where “a


____________________________________________


2 We review a trial court’s ruling on a petition for special relief for an abuse of
discretion. See McMahon v. McMahon, 706 A.2d 350, 353 (Pa. Super.
1998).

3   Rule 1920.43(a) provides:

        (a) At any time after the filing of the complaint, on petition setting
        forth facts entitling the party to relief, the court may, upon such
        terms and conditions as it deems just, including the filing of
        security,

              (1) issue preliminary or special injunctions necessary to
        prevent the removal, disposition, alienation or encumbering of
        real or personal property in accordance with Rule 1531(a), (c), (d)
        and (e); or

             (2) order the seizure or attachment of real or personal
        property; or

              (3) grant other appropriate relief.

Pa.R.C.P. 1920.43(a).

                                           -5-
J-A26036-22


party is seeking the benefit of the master’s/trial court’s plan for equitable

distribution or is otherwise requesting the trial court to exercise its equitable

powers.” Sebastianelli v. Sebastianelli, 876 A.2d 431, 432–33 (Pa. Super.

2005).

      In this case, Husband relies on Wagoner to argue that discovery

proceedings must be conducted to shed light on Wife’s current financial status

and her eligibility for retirement benefits. In Wagoner, the trial court ordered

in March 1991 that the husband pay $1,000 per month to wife. At that time,

husband was employed as an engineer for an airline and earned $5,000 per

month, while wife earned $700 per month. In December of that same year,

husband lost his job, was relying primarily on unemployment compensation

benefits for income, and had developed health issues negatively impacting his

ability to find employment.

      Our Supreme Court held that given the fact that husband was, as a

practical matter, no longer able to make the monthly payments to wife

pursuant to the equitable distribution order, the trial court should have at least

considered the petition he filed seeking modification as a Rule 1920.43(a)

petition, instead of dismissing it out of hand as an appeal from a final order.

The Court remanded the case to the trial court for further proceedings.

      We agree with the trial court that, unlike in Wagoner, which involved

months and not 14 years between the entry of the decree, Husband has not

alleged any facts in his petition that there exists a substantial risk of his non-


                                      -6-
J-A26036-22


compliance to meet his obligations or that it is not possible to carry out the

equitable distribution decree.    All that is alleged is that Wife’s financial

condition has changed because of a job change. A mere change in one of the

party’s financial situations, up or down, does not justify opening the equitable

distribution decree because if that were so, equitable distribution decrees

could always be opened. Over time, the parties may change jobs, lose jobs,

remarry, divorce again, receive inheritances, all of which change their financial

condition, up and down. Those changes are not justification for opening an

equitable distribution decree because that decree distributes assets that are

part of the marital estate, not what a party accumulates or is entitled to after

the marriage has been dissolved.

      Accordingly, because nothing has been alleged that Husband cannot

comply with the equitable distribution decree, the trial court did not abuse its

discretion by denying Husband’s petition for special relief and discovery

proceedings regarding Wife’s job change.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022


                                      -7-